                                                                                         USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC#: ---,--=------r.-::--
                                                                                         DATE FILED: il/?ojl°l

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
  GERALDO MENA,

                                      Plaintiff,

                    -against-                                            1:15-cv-3707 (ALC)

  THE CITY OF NEW YORK, ET AL.,                                          ORDER

                                  Defendants.

------------------------------------------------------------x
ANDREW L. CARTER, JR., United States District Judge:

         The Status Conference currently scheduled for November 22, 2019 at 2:00 p.m. is hereby

ADJOURNED. The Parties are hereby ORDERED to appear, in person, for a Status

Conference in Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York, on December 3, 2019 at 2:00 p.m.



SO ORDERED.

Dated:           New York, New York


                                                                               7��
                                                                                                                     --



                 November 20, 2019
                                                                                                                ,:        · ,'




                                                                ANDREW L. CARTER, JR:
                                                                United States District Judge
